COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Radha Patel v. Sylvia Trevino, Constable Pct. 6

Appellate case number:     01-20-00445-CV

Trial court case number: 2018-61935

Trial court:               11th District Court of Harris County

        Appellant Radha Patel’s reply brief in the above-referenced appeal was due on July 26,
2021. On July 27, 2021, appellant filed an opposed motion to extend the time to file her reply brief
until July 30, 2021. Before the Court ruled on that motion, appellant filed a second opposed motion
to extend the time to file her reply brief until July 31, 2021. Appellant then electronically filed her
reply brief on July 31, 2021.
       Appellant’s two pending motions for extension of time to file her reply brief are granted.
Appellant’s reply brief, filed on July 31, 2021, will be considered timely filed.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: August 5, 2021